Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 02/07/2022 are acknowledged. Amended Claims 1-6, 8-10, 14-15 and 18-19 are acknowledged by the examiner. Newly added claims are 20-24. Accordingly, claims 1-6, 8-15 and 17-24 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-6, 8-15 and 17-24 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 02/07/2022, pages 17-18, the cited prior art fails to disclose or suggest at least, “……an imaging device comprising: a first imaging unit that captures a first capturing region to obtain a first image; a second imaging unit configured to capture a second capturing region to obtain a second image, wherein the second capturing region to be captured can be changed; an output unit configured to output a cutout image, which is obtained from the first image and that corresponding to a second capturing region that was captured by the second imaging unit; and a change unit configured to control, in a case when one of a plurality of cutout images output by the output unit is selected, the second imaging unit to capture a second capturing region corresponding to the selected cutout image.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

As stated in the Applicant's Arguments dated 02/07/2022, pages 17-18, the cited prior art fails to disclose or suggest at least, “……a display device comprising: a first display unit configured to cause a display to display of a first image of a first capturing region captured by a first imaging unit; and 8a second display unit configured to cause the display to display a second image of a second imaging unit, the second capturing region being narrower than the first capturing [[region; and]] region, wherein a cutout image, which is obtained from the first image, corresponding to a second capturing region that was captured by the second imaging unit in the past, is displayed on the display …..” as recited in amended claim 14. Therefore claim 14 is allowed. 

As stated in the Applicant's Arguments dated 02/07/2022, pages 17-18, the cited prior art fails to disclose or suggest at least, “……capturing a first capturing region to obtain corresponding to the selected cutout image.…..” as recited in amended claim 18. Therefore claim 18 is allowed. 

Independent claims 19, 23 and 24 include elements similar to those of amended claim1 and for those same reasons Independent Claims 1, 14 and 18 are allowed also.

The dependent claims 2-6, 8-13, 15, 17 and 20-22 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698